Citation Nr: 0530233	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  94-03 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation prior to April 9, 
2002, and an evaluation in excess of 20 percent as of April 
9, 2002, for bilateral hearing loss disability.

2.  Entitlement to an effective date earlier than May 6, 
1996, for the award of a total rating for compensation based 
upon individual unemployability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from November 1948 to 
November 1951.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from July 1993 and September 1998 rating 
decisions of the Waco, Texas, Department of Veterans Affairs 
(VA) Regional Office (RO).  In the July 1993 rating decision, 
the RO continued the noncompensable evaluation for bilateral 
hearing loss disability.  In the September 1998 rating 
decision, the RO granted a total rating for compensation 
based upon individual unemployability, effective May 6, 1996.

In October 2004, the RO granted a 20 percent evaluation for 
bilateral hearing loss disability, effective April 9, 2002.  
While the veteran was granted an increased evaluation, this 
is not the maximum evaluation for the disability, and thus 
the appeal continues.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993) (the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation, and such a 
claim remains in controversy where less than the maximum 
available benefit is awarded).

In February 1994, the veteran and his spouse testified at a 
personal hearing before a Veterans Law Judge, who has since 
left the Board and will not be participating in the current 
decision.  The veteran also had a hearing in June 2002 before 
the undersigned Veterans Law Judge.  Because the decision is 
being signed by a judge who had a hearing with the veteran, 
an opportunity for the veteran to have another hearing with a 
Veterans Law Judge is not warranted.  

The Board remanded the issue of entitlement to an increased 
evaluation for bilateral hearing loss disability in January 
1996 and again in June 2003 for additional development and 
adjudicative action.  In June 2003, the Board also remanded 
the claim for an earlier effective date for the award of a 
total rating for compensation based upon individual 
unemployability for the RO to issue a statement of the case.  
That has been accomplished, and the veteran has perfected an 
appeal as to that claim.  The case has been returned to the 
Board for further appellate review. 


FINDINGS OF FACT

1.  Prior to April 9, 2002, bilateral hearing loss disability 
was, at worst, manifested by an average pure tone threshold 
of 63 decibels on the right and 63 decibels on the left.  
Discrimination ability was 92 percent correct on the right 
and 92 percent correct on the left.  

2.  As of April 9, 2002, bilateral hearing loss disability is 
manifested by an average pure tone threshold of 69 decibels 
on the right and 71 decibels on the left.  Discrimination 
ability is 72 percent correct on the right and 80 percent 
correct on the left.  

3.  The evidence of record demonstrates that, prior to May 6, 
1996, the veteran did not meet the schedular criteria for a 
total rating for compensation based upon individual 
unemployability and the evidence did not establish that he 
warranted an extra-schedular evaluation.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation prior to April 
9, 2002, and an evaluation in excess of 20 percent as of 
April 9, 2002, for bilateral hearing loss disability have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 
6100 (2005).

2.  The criteria for an effective date earlier than May 6, 
1996, for the award of a total rating for compensation based 
upon individual unemployability have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. 
§§ 3.321, 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide; and that (4) VA will request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by the January 2005 letter and by the discussions 
in the rating decisions, statements of the case, and the 
multiple supplemental statements of the case.  In the January 
2005 letter, the RO stated that in order to obtain an earlier 
effective date for the award of a total rating for 
compensation based upon individual unemployability, the 
veteran would need to show that he was entitled to that 
benefit prior to May 6, 1996.  In that letter, the RO failed 
to inform the veteran of the evidence necessary to 
substantiate the claim for an increased evaluation for 
bilateral hearing loss disability; however, the Board finds 
that the veteran is not prejudiced by such.  Specifically, it 
is clear that the veteran is aware of the evidence necessary 
to substantiate that claim.  He has continuously asserted 
throughout the appeal period that bilateral hearing loss 
disability is worse than the current evaluations contemplate.  
He is also aware of the evidence necessary to substantiate 
the claim for an earlier effective date, as he has asserted 
that he could not work due to service-connected disabilities 
prior to May 6, 1996.  Therefore, any failure by VA to inform 
the veteran of the evidence necessary to substantiate the 
claims for increase and earlier effective date is harmless.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Additionally, 
the rating decisions, the statements of the case, and the 
supplemental statements of the case informed the veteran why 
evaluations in excess of those assigned were not warranted 
and why he was not entitled to an earlier effective date for 
individual unemployability.

The Board notes that evaluations for hearing loss are derived 
by a mechanical application of the numeric designations 
assigned after audiological evaluations are rendered.  See 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  There 
has been a change in the criteria for evaluating hearing loss 
claims during the pendency of the appeal.  This change 
occurred in June 1999.  The veteran was provided with the 
regulations that were in effect for hearing loss both prior 
and subsequent to June 1999.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, in the January 2005 
letter, VA informed him it had a duty to obtain any records 
held by any federal agency.  It also informed him that on his 
behalf, VA would make reasonable efforts to obtain records 
that were not held by a federal agency, such as records from 
private doctors and hospitals.  It also told him that he 
could obtain private records himself and submit them to VA.  
Finally, VA informed the veteran that if he had any evidence 
in his possession that pertained to the claims, to send it to 
VA.  

In Pelegrini II, the Court held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decisions that are the 
bases of this appeal were already decided prior to enactment 
of VCAA.  The Court acknowledged in Pelegrini that where, as 
here, the § 5103(a) notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the veteran has the right to 
VCAA-compliant notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  In an 
October 2004 supplemental statement of the case, VA provided 
the veteran with 60 days to submit additional evidence and/or 
argument.  In the January 2005 letter, VA informed the 
veteran he could submit any additional evidence within 60 
days.  In January 2005, the veteran stated he had no 
additional evidence to submit.  Thus, the Board finds that 
the actions taken by VA have essentially cured any error in 
the timing of the notice.  Further, it finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the veteran for the 
Board to proceed with the appeal.  See Bernard, 4 Vet. App. 
384.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  Here, the RO 
obtained the veteran's service medical records from the 
National Personnel Records Center.  The RO also obtained the 
veteran's VA medical records from the Dallas, Texas, VA 
Medical Center and the records relied upon by the Social 
Security Administration in granting the veteran disability 
benefits.  The veteran has submitted the treatment records 
from various private physicians/facilities.  

In accordance with its duty to assist, the RO and the Board 
had the veteran undergo numerous VA audiological evaluations 
related to his claim.  An examination has not been provided 
as to the claim for an earlier effective date; however, the 
Board finds that such was not necessary to make a decision in 
the claim.  Specifically, under the new law, an examination 
or opinion is necessary to make a decision on the claim when 
the record (1) contains competent evidence that the claimant 
has a current disability or persistent or recurrent symptoms 
of the disability; (2) contains evidence which indicates that 
the disability or symptoms may be associated with the 
claimant's active duty; and (3) does not contain sufficient 
medical evidence for VA to make a decision.  See 38 U.S.C.A. 
§ 5103A(d).  Here, the facts in the case do not show that the 
veteran's claim for an earlier effective date meets the above 
criteria.  Id.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required, nor has the delayed 
notice of the VCAA resulted in any prejudice to the veteran.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  

II.  Increased Rating

Service connection for bilateral high frequency hearing loss 
was granted by means of an April 1957 rating decision and 
assigned a noncompensable evaluation, effective December 7, 
1956.

In October 1992, the veteran submitted a claim for an 
increased evaluation for bilateral hearing loss.

A November 1992 private audiological evaluation shows pure 
tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
40
90
115
LEFT
30
40
95
110

Speech audiometry revealed speech recognition ability of 
76 percent in the right ear and of 80 percent in the left 
ear.  

An April 1993 VA audiological evaluation shows pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
35
80
95
LEFT
30
35
80
100

Speech audiometry revealed speech recognition ability of 
96 percent in the right ear and of 100 percent in the left 
ear.  The examiner entered a diagnosis of bilateral moderate-
severe high frequency sensorineural hearing loss with key 
loss at 3000 Hertz and above.  He noted the veteran 
complained of constant bilateral tinnitus as a result of the 
artillery fire in Korean War.  The examiner noted that he 
informed the veteran that he was eligible for VA-issued 
amplification.  

A June 1993 VA audiological evaluation shows pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
30
75
90
LEFT
25
30
80
100

Speech audiometry revealed speech recognition ability of 
96 percent in the right ear and of 96 percent in the left 
ear.  

A June 1993 private medical record shows that the veteran 
complained of loss of hearing in both ears.  He stated that 
he had not been able to carry on his duties at meetings 
because of his hearing loss and had not found a new job.  The 
veteran reported he had worked as a manager at American 
Airlines from 1968 to 1988.  The examiner entered an 
impression of bilateral sensorineural hearing loss.  

The veteran submitted a June 1993 private audiogram.  In it, 
the results showed an average pure tone threshold of the 
right ear to be 72.5 with the average pure tone threshold of 
the left ear to be 73.75.  It showed that the veteran had 
36 percent speech discrimination in the right ear and 
32 percent in the left ear.

In a February 1996 letter, a private physician stated that an 
audiogram had been done, which showed that the veteran had 
severe to profound sensorineural hearing loss involving both 
ears.  He added that the veteran's speech discrimination was 
28 percent in the right ear and 20 percent in the left ear.  
The February 1996 audiogram did not indicate what the average 
pure tone threshold was for each ear.

A December 1996 VA audiological evaluation shows that pure 
tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
40
85
95
LEFT
30
40
80
100

Speech audiometry revealed speech recognition ability of 
92 percent in the right ear and of 92 percent in the left 
ear.  The examiner noted that the results of this examination 
were similar to those in the April 1993 and June 1993 
audiological evaluations.  He also noted that there were 
"gross differences" between the results of the June 24, 
1993 private audiogram and the April 1993, June 1993, and 
December 1996 VA audiological evaluation.  He stated that the 
June 1993 private audiogram did not report tympanometry 
testing.  The examiner further noted that during the June 
1993 and December 1996 audiological evaluations, the veteran 
needed repeated counseling and re-test instruction to obtain 
the final results.  He concluded that the final results of 
the December 1996 audiological evaluation appeared to be 
reliable for rating purposes.  

In a June 1997 letter, Mr. LMS indicated that he had worked 
with the veteran in the fall of 1992.  He stated that 
throughout that time, the veteran had difficulty hearing and 
that as a result of the hearing difficulty, it had taken 
longer to complete tasks.  He added that meetings and 
conversations took longer because of the "need to proceed so 
slowly in order to make sure that [the veteran] heard, 
processed and understood the inquiries and information we 
were imparting."  Finally, he stated that it was necessary 
to work face-to-face with the veteran so that the veteran 
could attempt to "avail himself of lipreading."  

A July 1999 VA audiological evaluation report shows pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
40
75
85
LEFT
25
40
75
95

Speech audiometry revealed speech recognition ability of 
96 percent in the right ear and of 96 percent in the left 
ear.

In an October 1999 letter from two private audiologists, they 
stated that the veteran had been seen earlier that month.  
They noted the findings in the July 1999 VA audiological 
evaluation report.  The audiologists stated that their pure 
tone testing revealed normal hearing to mild hearing loss 
through 2000 Hertz with severe to profound loss from 3000 
Hertz through 8000 Hertz, bilaterally.  They noted that these 
results were "consistent with the results" from the July 
1999 audiological evaluation.  However, they made the 
following determination:

Word recognition using the Maryland CNC 
word lists at 90 decibels hearing level 
was poor, 32% and 36% for the right and 
left ears respectively.  Masking was used 
in the contralateral (non-test) ear to 
isolate the test ear at the same levels 
reported on the VA audiogram in July 
1999.  The introduction of noise in the 
non-test ear is not used to simulate a 
hearing in noise situation and does not 
interfere in the hearing ability for the 
ear being tested and is the current 
standard of practice for testing at these 
high intensity levels.  [The veteran] 
reported that masking was not used when 
he was evaluated at the VA.  The word 
recognition results are significantly 
poorer than those results from the VA 
evaluation.

The audiologists stated that based upon the VA charts, that 
the veteran's right ear was designated as XI with the left as 
IX, which would provide the veteran with an 80 percent 
evaluation.  

A July 2000 VA audiological evaluation report shows that the 
audiologist determined that the veteran gave inconsistent 
responses for pure tones.  He added that the veteran had 
excellent speech discrimination.  He concluded that the 
results were not adequate for rating purposes.  

In an April 2002 private audiometric examination report, the 
audiologist stated that the veteran had mild to severe 
sharply sloping sensorineural hearing loss bilaterally.  She 
stated that speech reception thresholds were 40 decibels in 
the right ear and 35 decibels in the left ear and that speech 
discrimination was 64 percent in the right ear and 80 percent 
in the left ear.

In December 2002, the Board determined that additional 
development was needed.  It asked that the veteran undergo a 
VA audiological evaluation by an audiologist who had not 
examined the veteran previously.  The Board also requested 
that the audiologist reconcile the differing results of the 
prior VA and private audiological evaluations and the current 
evaluation results.

A January 2003 VA audiological evaluation report shows pure 
tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
35
55
85
105
LEFT
35
50
85
105

Speech audiometry revealed speech recognition ability of 
84 percent in the right ear and of 84 percent in the left 
ear.  The audiologist stated that his reconciliation of the 
prior audiology reports were that the "current test 
performed today appears to be a valid, true, and accurate 
representation of his current level of hearing loss.  He 
added that only those results were noted which provided the 
best estimate of the veteran's organic hearing.  He noted 
that he had not examined the veteran previously.

An October 2003 VA audiological evaluation report shows pure 
tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
35
55
85
100
LEFT
35
55
90
105

Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and of 80 percent in the left ear.  
The audiologist noted he had done the evaluation in January 
2003.  He stated that the otologic examination was 
unremarkable and that the veteran had normal "type A" 
curves and normal acoustic reflexes except in the higher 
frequencies.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The Board notes that during the pendency of this appeal, 
changes were made in June 1999 to the Schedule for Rating 
Disabilities for diseases of the ear and other sense organs, 
as set forth in 38 C.F.R. §§ 4.85, 4.86, and 4.87 (2005).  
VA's General Counsel has held that where a law or regulation 
changes during the pendency of an appeal, the Board should 
first determine which version of the law or regulation is 
more favorable to the veteran.  If application of the revised 
regulation results in a higher rating, the effective date for 
the higher disability rating can be no earlier than the 
effective date of the change in the regulation.  38 U.S.C.A. 
§ 5110(g) (West 2002 & Supp. 2005).  Prior to the effective 
date of the change in the regulation, the Board can apply 
only the original version of the regulation.  VAOPGCPREC 
3-2000 (April 2000).  Here, the Board does not find that 
either one is more favorable.

Evaluations of defective hearing range from noncompensable to 
10 percent for service-connected unilateral hearing loss and 
noncompensable to 100 percent for service-connected bilateral 
hearing loss.  These evaluations are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination testing together with the 
average hearing threshold level as measured by puretone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  To evaluate the degree of 
disability from defective hearing, the revised rating 
schedule establishes eleven auditory acuity levels from Level 
I for essentially normal acuity through XI for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2005).

The Court has noted that the assignment of disability ratings 
for hearing impairment are derived at by a mechanical 
application of the numeric designations assigned after 
audiological evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Compensable evaluation prior to April 9, 2002

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of a compensable evaluation for bilateral hearing 
loss disability.  During the period following the veteran's 
claim for increase and prior to April 9, 2002, the veteran 
underwent four VA audiological evaluations.  Based upon the 
results from the April 1993, February 1996, December 1996, 
and July 1999 audiological evaluation reports, bilateral 
hearing loss disability would warrant no more than a 
noncompensable evaluation.  See 38 C.F.R. § 4.85, Tables VI 
and VII.  It must be noted that the results in each of these 
evaluation reports are consistent with each other, and the 
Board has accorded the results high probative value.  

There are private audiological evaluation reports dated prior 
to April 2002 that would indicate that a compensable 
evaluation may be warranted for bilateral hearing loss 
disability; however, the Board has accorded these reports 
less probative value for several reasons.  One, in the 
November 1992 private audiological evaluation report, there 
is no indication that it was conducted in accordance with the 
Maryland CNC Test, which is a requirement for hearing testing 
for VA purposes.  38 C.F.R. § 4.85(a).  As to the June 1993 
private audiogram, which showed speech discriminations of 
36 percent and 32 percent in the right and left ears, 
respectively, such results are wholly inconsistent with those 
found on the four VA audiological evaluations.  Additionally, 
in the December 1996 VA audiological evaluation report, the 
examiner noted that there were "gross differences" between 
the results of the June 1993 private audiological evaluation 
and the April 1993, June 1993, and December 1996 VA 
audiological evaluations, which he could not explain.  He 
noted that the private audiogram did not report tympanometry 
testing, as did the VA evaluations.  There is no indication 
that the June 1993 audiogram was conducted in accordance with 
the Maryland CNC Test, which is a requirement for hearing 
testing for VA purposes.  38 C.F.R. § 4.85(a).  Finally, in 
the December 1996 VA audiological evaluation report, the 
examiner noted he had done the testing in June 1993 and that 
during that test and this one, he had to give the veteran 
repeated instructions during the testing to obtain final 
results.   The preponderance of the evidence during this time 
period is against a finding that bilateral hearing loss 
disability warrants a compensable evaluation.  

There is an October 1999 letter from two private 
audiologists, wherein they stated that the puretone 
thresholds were similar to those found in the July 1999 VA 
audiological evaluation report, but that their testing of 
word recognition using the Maryland CNC word lists were far 
worse than those shown in the July 1999 audiological 
evaluation report.  They determined that the veteran's 
bilateral hearing loss disability would warrant an 80 percent 
evaluation based upon VA's schedule for rating hearing loss.  
Again, the Board finds that the preponderance of the evidence 
is against a finding that prior to April 2002, the veteran's 
bilateral hearing loss warranted a compensable evaluation.  

The Board is aware of the veteran's multiple complaints about 
not being able to hear well, having to read lips because 
hearing aids do not assist him, his inability to work due to 
his hearing loss, and that VA had not conducted the speech 
discrimination tests correctly.  As stated above, the 
findings in the VA audiological evaluation reports are wholly 
consistent with each other and some were conducted by 
different audiologists.  Disability ratings for hearing 
impairment are derived by a mechanical application of the 
numeric designations assigned after audiological evaluations 
are rendered.  Lendenmann, 3 Vet. App. at 349.  There were no 
indications the audiological evaluations produced test 
results which were invalid.  

For the reasons stated above, the Board finds the 
preponderance of the evidence is against a compensable 
evaluation for bilateral hearing loss disability prior to 
April 9, 2002, and there is no doubt to be resolved.  See 
Gilbert, 1 Vet. App. at 55.  

B.  Evaluation in excess of 20 percent as of April 9, 2002

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of an evaluation in excess of 20 percent for 
bilateral hearing loss disability as of April 9, 2002.  The 
RO chose the effective date of April 9, 2002, based upon a 
private audiometric examination.  Assuming that the private 
audiometric examination was done in accordance with the 
Maryland CNC Test, a 10 percent evaluation would be 
warranted.  A January 2003 VA audiological evaluation report 
indicates that a noncompensable evaluation would be 
warranted, but the October 2003 VA audiological evaluation 
report indicates that a 20 percent evaluation would be 
warranted.  The RO resolved all reasonable doubt in favor of 
the veteran and granted a 20 percent evaluation as of the 
date of the private audiometric examination.  There is no 
objective evidence, either VA or private, following the April 
2002 date that establishes that the veteran's bilateral 
hearing loss disability would warrant any more than a 
20 percent evaluation.  Therefore, the Board finds that the 
preponderance of the evidence is against a finding that an 
evaluation in excess of 20 percent for bilateral hearing loss 
disability as of April 9, 2002, is warranted.  There is no 
doubt to be resolved in favor of the veteran.  See Gilbert, 
1 Vet. App. at 55.  

C.  Extra-schedular consideration

The Board notes it does not find that consideration of extra-
schedular ratings under the provisions of 38 C.F.R. § 
3.321(b)(1) (2005) is in order.  The Schedule for Rating 
Disabilities will be used for evaluating the degree of 
disabilities in claims for disability compensation.  The 
provisions contained in the rating schedule will represent as 
far as can practicably be determined, the average impairment 
in earning capacity in civil occupations resulting from 
disability.  Id.  In the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.  

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  Under 
38 C.F.R. § 4.1 (2005), it states that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."

Thus, with this in mind, the Board finds that the veteran's 
symptoms that warrant the noncompensable evaluation for 
bilateral hearing loss disability prior to April 2002 and the 
symptoms that warrant the 20 percent evaluation as of April 
2002 are clearly contemplated in the Schedule and that the 
veteran's service-connected disability is not exceptional nor 
unusual such as to preclude the use of the regular rating 
criteria.  Referral in this instance is therefore not 
warranted because the evidence does not indicate that the 
service-connected disability has rendered the veteran's 
disability picture unusual or exceptional, markedly 
interfered with employment, or required frequent inpatient 
care as to render impractical the application of regular 
schedular standards.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
See also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Accordingly, for the reasons stated above, the Board finds 
that consideration of 38 C.F.R. § 3.321(b)(1) is not 
warranted in this case.

III.  Earlier Effective Date

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 
3.400 (2005).  In a claim for an increased evaluation (which 
includes a claim for individual unemployability), unless 
specifically provided otherwise, the effective date of an 
award based on a claim for increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a); see 38 C.F.R. 3.400.  An effective date 
for a claim for increase may be granted prior to the date of 
claim if it is factually ascertainable that an increase in 
disability had occurred within one year from the date of 
claim.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. 
§§ 3.400(o)(1) and (2) (2005); see Harper v. Brown, 10 Vet. 
App. 125, 126 (1997).

In cases where the schedular rating is less than 100 percent, 
a total disability rating may be assigned when the individual 
is unable to secure or follow a substantially gainful 
occupation as the result of service-connected disability, 
without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 
4.16 (2005).  Total disability ratings for compensation may 
be assigned, when the disabled person is, in the judgment of 
the rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

Prior to May 6, 1996, the veteran's disabilities and their 
evaluations were as follows:

Vestibular dysfunction with tinnitus	30 percent 
      Insomnia secondary to tinnitus		10 percent
      Bilateral hearing loss 			  0 percent
      Narcolepsy secondary to tinnitus		  0 percent

The combined evaluation was 40 percent, but only as of March 
28, 1996 (when service connection was granted for insomnia 
and narcolepsy as secondary to the service-connected 
tinnitus).  Prior to that time, the veteran was service 
connected for tinnitus, rated as 10 percent disabling, and 
bilateral, rated as noncompensably disabling.  His combined 
evaluation was 10 percent.  Thus, the veteran did not meet 
the criteria under 38 C.F.R. § 4.16(a) prior to May 6, 1996.  

However, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating 
boards should refer to the Director of the Compensation and 
Pension Service for extra-schedular consideration all cases 
of veterans who are unemployable by reason of service-
connected disabilities but who fail to meet the percentage 
requirements set forth in 38 C.F.R. § 4.16(a).  The veteran's 
service-connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue must be addressed.  38 C.F.R. § 
4.16(b).  The rating board did not refer this case for extra-
schedular consideration.

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of an effective date earlier than May 6, 1996, for the 
award of a total rating for compensation based upon 
individual unemployability.  As noted above, prior to that 
date, the veteran did not meet the schedular requirements for 
consideration of individual unemployability under the 
provisions of 38 C.F.R. § 4.16(a).  The Board has considered 
whether the case should be referred to the Director of the VA 
Compensation and Pension Service for extra-schedular 
consideration, see 38 C.F.R. § 4.16(b), but concludes that 
this case presents no unusual or exceptional circumstances 
that would justify a referral of the total rating claim to 
the Director of the VA Compensation and Pension Service for 
extra-schedular consideration.  

It must be noted that the veteran addressed his having to 
quit his job because of service-connected disabilities at the 
time he filed his claim for increase in October 1992.  Thus, 
the Board finds that the veteran's claim for individual 
unemployability has been pending since that time.  

The veteran has completed high school and has had two years 
of college.  He stated he had studied liberal arts and 
engineering.  He asserts that he had to quit his job at 
American Airlines after having worked there for 36 years 
because he could not trust his hearing ability.  In a 
November 1992 letter, a private physician, Dr. PM, stated 
that the veteran had complained of hearing loss and "severe 
ringing in both ears."  He determined that the veteran 
failed to "demonstrate an inability to do work activities."  
He noted the veteran's primary complaint was that of high 
frequency hearing loss and loud tinnitus and found that the 
veteran had "good communication skills" and would benefit 
from hearing aids.  This is evidence against the veteran's 
claim that he could not work due to service-connected 
disabilities.  Prior to May 6, 1996, there was no competent 
evidence that the veteran was unable to follow a 
substantially gainful occupation by reason of his service-
connected disabilities.  

The Board is aware that there is a June 1994 decision by the 
Social Security Administration that shows that it determined 
the veteran was unable to work due to "dizziness and 
fatigue" in 1988, and that the veteran has alleged that VA 
should assign the same effective date.  The Board's decision 
rests on its own criteria, by which the Board is bound, in 
determining effective dates and not that of the Social 
Security Administration.  Therefore, that is not a basis for 
an earlier effective date.  

Service connection for post-traumatic stress disorder was 
granted as of May 6, 1996, and a medical professional had 
determined the veteran was unable to work due to post-
traumatic stress disorder.  Thus, when the RO granted service 
connection for post-traumatic stress disorder and assigned an 
effective date of May 6, 1996 (the date of claim), there was 
evidence in the claims file at that time that the veteran was 
unable to work due to service-connected disability.  The 
Board finds that RO's assignment of an effective date of May 
6, 1996, for the award of a total rating for compensation 
based upon individual unemployability, is consistent with 
both the facts and the governing legal authority.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Again, prior to 
that time, the veteran neither met the criteria for a total 
rating for compensation based upon individual unemployability 
based upon the schedular requirements nor was there competent 
evidence in the record that established the veteran was 
unable to follow a substantially gainful occupation by reason 
of service-connected disabilities.  

In this case, the date of claim (October 1992) is prior to 
the date entitlement arose (May 1996).  Entitlement arose on 
May 6, 1996, when the veteran was granted service connection 
for post-traumatic stress disorder-a disability that had 
been determined by a medical professional to prevent the 
veteran from obtaining and sustaining gainful employment.  
The statute provides that the effective date for a claim for 
increase will be based upon the facts found but will not be 
earlier than date of claim.  See 38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400 (effective date in claim for increase will 
be date of claim or date entitlement arose, "whichever is 
later").  The Board finds that the facts in this case 
establish that on May 6, 1996, the veteran was unable to 
secure or maintain substantially gainful employment due to 
service-connected disability.  The date entitlement arose is 
later than the date of claim, and thus is the controlling 
effective date under the factual circumstances of this case.  
See id.  

Because the Board has found that facts in the record 
establish that entitlement arose after the date of claim, the 
application of the provisions under 38 U.S.C.A. § 5110(b)(2) 
and 38 C.F.R. § 3.400(o)(2) is not warranted.  Harper v. 
Brown, 10 Vet. App. 125, 126-27 (1997) (Court held that 
38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are 
applicable only where the increase precedes the claim).

While the Board understands that the veteran sincerely 
believes that he could not work due to his service-connected 
disabilities prior to May 6, 1996, the Board concludes that 
the preponderance of the evidence is against an effective 
date earlier than May 6, 1996, for the award of a total 
rating for compensation based upon individual unemployability 
for the reasons stated above.  As a result, there is no doubt 
to be resolved in the veteran's favor.  See Gilbert, 1 Vet. 
App. 49.


ORDER

A compensable evaluation prior to April 9, 2002 and an 
evaluation in excess of 20 percent as of April 9, 2002, for 
bilateral hearing loss disability are denied.

An effective date earlier than May 6, 1996, for the award of 
a total rating for compensation based upon individual 
unemployability is denied.



______________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


